                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                   SOUTHERN DIVISION
                                         LONDON

    UNITED STATES OF AMERICA,                   )
                                                )
         Plaintiff,                             )             No. 6:17-CR-25-REW
                                                )
    v.                                          )
                                                )             OPINION & ORDER
    ANWAR MITHAVAYANI, and                      )
    PETE ANTHONY TYNDALE,                       )
                                                )
         Defendants.
                                         *** *** *** ***

         In February 2019, after a trial spanning two fortnights, a jury unanimously convicted

Anwar Mithvayani and Pete Tyndale (as well as their Co-Defendant Dr. Timothy Gowder) of

conspiring to unlawfully distribute pain pills, laundering the proceeds, and engaging in

transactions funded by dirty money. Defendants1 now argue that, based on the record proof, the

jury could not have rationally convicted them. Because the Government presented sufficient

evidence at trial for a reasonable factfinder to find beyond a reasonable doubt that Mithavayani

and Tyndale committed the crimes of conviction, the Court denies Defendants’ Rule 29 motions.

         Alternatively, Defendants claim that the interests of justice require a new trial. They claim

that an evidentiary dearth, multiple court errors, and a logically flawed verdict warrant a fresh

adjudication. The Court sees strong evidence, valid rulings, and a result consistent with record

proof. Thus, the Court also denies Defendants’ Rule 33 requests.




1
  Tyndale moves to join Mithavayani’s motion for acquittal or a new trial. DE 419. The
Government does not oppose the joinder request. See DE 425. The Court GRANTS DE 419 to the
extent Tyndale seeks to join Mithavayani’s motion.
                                                    1
I.     BACKGROUND

       In January 2018, a grand jury returned an indictment charging Defendants with conspiring

to distribute unlawfully oxycodone and oxymorphone (Count 1) and launder the proceeds (Counts

5 & 6). See DE 46 (Superseding Indictment). Defendants also faced independent charges for

conducting transactions with drug proceeds under 18 U.S.C. § 1957 (Mithavayani—Counts 13,

19-22, 24 & 25; Tyndale—Counts 15-20, 22 & 24) and conducting such transactions with the

intent to conceal under 18 U.S.C. § 1956(a)(1)(B)(i) (Mithavayani—Counts 14, 23 & 26;

Tyndale—Count 23). Defendants pleaded not guilty and proceeded to trial. From January 10

through February 1, the Government presented evidence that Defendants ran and profited

handsomely from a “pill mill” in Hixson, Tennessee. After the prosecution rested, and again at the

close of proof, Defendants moved for judgments of acquittal. DE 388 (Minute Entry – Day 15).

The Court denied the motions. Id. Following three days of deliberations, the jury convicted

Tyndale and Mithavayani on all but the non-conspiracy § 1956(a)(1)(B)(i) Counts. See DE 405

(Mithavayani Verdict); DE 406 (Tyndale Verdict).

       Here, Tyndale and Mithavayani jointly seek judgments of acquittal or, alternatively, a new

trial. See DE 417 (Mithavayani Motion) & DE 419 (Tyndale Motion). The Government responded.

DE 425. The motions stand ripe for review.

II.    RULE 29 MOTIONS

       A defendant seeking acquittal based on evidence insufficiency “bears a very heavy

burden.” United States v. Abboud, 438 F.3d 554, 589 (6th Cir. 2006). Under Rule 29, courts may

supplant a jury conviction only if a defendant shows that no reasonable jury could have found that

the prosecution proved the essential charge elements beyond a reasonable doubt. See Jackson v.

Virginia, 99 S. Ct. 2781, 2789 (1979). In conducting this analysis, a court does not weigh the



                                                2
evidence anew but views all proof through a prosecution-favorable lens. United States v. Kennedy,

714 F.3d 951, 957 (6th Cir. 2013) (citation omitted). Inference and credibility assessments, too,

must favor the verdict. United States v. Newsom, 452 F.3d 593, 608 (6th Cir. 2006).

                                      Trafficking Conspiracy

       As to the drug conspiracy charge, the Government had to prove, beyond a reasonable doubt,

(1) an agreement to violate the drug laws and, (2) that Defendants knowingly joined the conspiracy

and voluntarily participated. See United States v. Sadler, 750 F.3d 585, 593 (6th Cir. 2014).

Defendants claim that the trial evidence, “taken in [the] light most favorable to the government,

was insufficient to prove the existence of an illegal drug trafficking scheme within TPI or that

[Defendants] joined a conspiracy to engage in same.” DE 417 at 2. The Court disagrees.

       Regarding the first element, the Government’s case included copious proof that painted the

Tennessee Pain Institute (TPI) as a sham clinic set up to divert oxycodone and oxymorphone to a

patient cohort significantly populated by addicts and other traffickers, via prescriptions serving no

legitimate medical purpose. As to the existence of an agreement, case proof showed that in 2011,

Tyndale and Mithavayani opened TPI and recruited Dr. Gowder as the practicing physician. Gov.

Ex. 75 (Gowder TN Bd. Hrg. Tr.) at 1059–60; Gov. Ex. 53 (Mithavayani-signed lease for the TPI

property). Though Dr. Gowder later became TPI’s nominal owner through a purchasing entity—

Tennessee Pain Institute Physicians—the proof showed that Tyndale and Mithavayani (through

the jointly-owned Health Care Managers, “HCM,” and other Defendant-owned entities) reaped the

lion’s share of clinic profits, exercised control over patient scheduling, received complaints about

prescribing and patients, paid the clinic bills, and stored and controlled (through the Mithavayani

owned “Griffin Data”) all patient records. See, e.g., Mithavayani Exs. 68, 69 & 73 (Mithavayani

Agreements for Medical Records Management, Accounting Services, and Marketing). The



                                                 3
evidence showing that the moving Defendants set up and ran the clinic (as well as the subsequent

North Carolina clinic) was sufficient to establish, generally, an agreement. Sadler, 750 F.3d at 593

(citing, as part of “[a]mple evidence” supporting a conspiracy charge, proof of an agreement that

defendant “owned and operated several pain-management clinics[.]”).

        As to the illicit nature and subject matter of the agreement, the Government again presented

ample proof. Briefly:

    -   Physical evidence seized from TPI included complaint and patient files indicating that the
        clinic ignored strong evidence of addiction and diversion by patients (including failed drug
        screens, pill counts, and explicit allegations) while continuing to dispense opioids.

    -   Lay testimony from numerous patients (many of them admitted addicts and/or diverters)
        described TPI visits as including virtually no evaluation (or re-evaluation) of underlying
        injuries or ailments alongside unexplained dosage increases.

    -   Expert testimony from Dr. Eason indicated that each of the 42 TPI patient files he reviewed
        included illegitimate prescribing.2

    -   Eason further testified that the exorbitant doses he reviewed, consistently equaling or
        exceeding 120 monthly oxycodone 30mg pills (and often accompanied by multiple daily
        doses of the stronger opiate, oxymorphone), were never appropriate.

    -   Patient files not included in Eason’s review reflected like prescribing.3

    -   Documentary proof from the Tennessee Board of Medical Examiners included Dr.
        Gowder’s explicit admission to prescribing controlled substances without a legitimate
        medical purpose. [The proof also showed that HCM, owned by Mithavayani & Tyndale
        and well aware of the enforcement action, paid for Gowder’s representation before the
        board.]

In short, the proof as to an illicit distribution agreement was strong. See, e.g., United States v.

Elliott, 876 F.3d 855, 858, 866 (6th Cir. 2017) (rejecting challenge that expert testimony was



2
  This figure included 30 randomly drawn Kentucky patients and 12 patients specifically selected
for analysis. Dr. Eason criticized the prescribing practices across the entire set.
3
  Statistically, the prescription patterns for Kentucky patients matched the prescription practices
across all patients. Over 65% of all TPI dosage units prescribed were for oxycodone. Including
Xanax and oxymorphone runs the number to 90%.

                                                  4
necessary to establish that average prescribing “of 120 to 150 oxycodone tablets for a month’s

use” was illegal where physician’s “examinations were cursory, the practices of the [clinic] highly

irregular, and the doses prescribed at the clinic clearly in excess of any medical need.”), cert.

denied sub nom. Frial-Carrasco v. United States, 138 S. Ct. 1314 (2018).

       Defendants’ challenge to the second element relies on two theories the Sixth Circuit has

rejected. Essentially, Defendants claim that their role involved only innocent tasks and there is no

direct proof showing their knowledge “that the actions of the doctors at the clinic were outside the

scope of professional practice.” DE 417 at 2. Yet, the Government “had no obligation to produce

‘direct evidence’ against [Defendants], as ‘guilty knowledge and voluntary participation may be

inferred from surrounding circumstances.’” Sadler, 750 F.3d at 593 (quoting United States v.

Hodges, 935 F.2d 766, 773 (6th Cir. 1991)). And, despite Defendants’ contrary claims, expertise

simply is not, at least in a case of this type, a prerequisite for knowledge that prescriptions are

illegitimate. Indeed, in circumstances involving virtually identical prescribing, the Sixth Circuit

has held that “lay understanding” is sufficient to parse “distributions [that] plainly exceed medical

use.” Elliott, 876 F.3d at 864.

       As Judge Thapar aptly stated in rejecting an analogous theory:

       It is true that a defendant cannot knowingly or voluntarily join a conspiracy without
       first knowing about it. But training is not a prerequisite for knowing about a
       conspiracy. A pill mill does not run on doctors alone[.] . . . And when the jig is up,
       these non-doctors are just as liable as the doctors who dispensed the pills. See,
       e.g., United States v. Hicks, 529 F.2d 841, 844 (5th Cir. 1976) (finding “no merit”
       to the defendant's argument that his conviction for a drug conspiracy should have
       been overturned because he was “a security guard with a fourth-grade education
       and not a doctor”); United States v. Smith, 573 F.3d 639, 646 (8th Cir. 2009) (“Lay
       persons who conspire with or aid and abet a practitioner's unlawful distribution of
       drugs can be convicted under the [Controlled Substances Act] and its regulations.”).
       The relevant inquiry, then, is not whether a defendant was a physician, but whether
       he knowingly and voluntarily played some part in a conspiracy to distribute drugs.




                                                 5
United States v. Solomon, No. 13-CR-40-ART, 2016 WL 10894663, at *5 (E.D. Ky. June 23,

2016). Here, the Government introduced proof from which a rational juror could conclude that

Defendants formulated and implemented policies to cover up or shield TPI’s illicit activity. See,

e.g., Gov. Ex. 40 (TPI Rules). The rules related to parking also imply that Defendants were aware

of “the distances [TPI patients] traveled to obtain prescriptions at the clinic.” Elliott, 876 F.3d at

864 (noting that knowledge of distance and “extremely short time [the physician] spent with

patients” supported the conspiracy conviction). The prosecution also showed that Defendants

instructed TPI staff to schedule as many as eight patients per hour and provided referral bonuses

to patients. See Gov. Ex. 30 (TPI instructions for making an appointment).4 TPI accepted only cash

or cash equivalents—a factor that TFO Richard Dalyrymple testified was a red flag. Were this not

enough, the Government-exhibited complaint TPI forms explicitly direct that they be returned “to

the CEO” (a role TPI’s office manager tapped as Mithavayani’s). E.g., Gov. Ex. 43 (TPIP

Complaint Forms) at 2. Proof also showed that Defendants received failed drug screen results via

e-mail,5 reviewed (though, on a limited basis) patient files, and monitored clinic activity via

remotely accessible surveillance cameras. See Gov. Exs. 18A-C (TPI interior photos showing

surveillance cameras). Mithavayani-owned Griffin Data also undisputedly possessed electronic

versions of the TPI patient files, which clearly told the illicit prescribing tale.

        Witnesses repeatedly described Mithavayani and Tyndale as having operational charge of

TPI, and prior patients testified about the cursory examination and prescription-writing processes

within the clinic. The clinic had little in the way of diagnostic or medical equipment, and the

patients came to receive prescriptions, with no other regular treatment emerging across the broad



4
  Tyndale also complained that a physician at the Murphy clinic was taking too long to see patients.
See Gov. Ex. 110 (E-mail to Randy Long).
5
  See Gov. Ex 82K (Hankins e-mail to Mithavayani with subject line “Pete- Test results”).
                                                   6
course of the case record. The owners’ eyes in the sky—the surveillance cameras—fairly ensured

that Mithavayani and Tyndale would know, granularly, about the details of clinic life without being

physically on the scene.

       The prosecution, through Tyndale’s former girlfriend (Jenna Crawley), also presented

proof that: (1) Mithavayani and Tyndale were business partners since early 2010; (2) Tyndale was,

at minimum, intimately familiar with the operation of multiple pill mills in Florida [Indeed,

Tyndale ran a mobile MRI that operated for a time in the parking lot of a South Florida strip club.]

; (3) Tyndale and Mithavayani opened TPI and hired the staff; (4) despite the on-paper ownership

shift to Dr. Gowder after a change in state law, Defendants were the true owners throughout. As

Defendants cast it, Health Care Managers was simply a managerial company tasked with

administrative and human resources duties. Yet, documents showing joint Mithavayani-Tyndale

ownership of HCM and various Mithavayani- and Tyndale-owned entities’ financial records

(showing size and timing of distributions), substantiate Crawley’s depiction of Defendants as de

facto TPI owners. Ultimately, the Government gave the jury plentiful grounds to reject the

Defendants’ portrayal of themselves as mere innocent contractors, bookkeepers, and clerks.

       The financial paper trail showed that TPI generated $8,161,205 in total receipts. See Gov.

Exs. 83A (Summary Chart – TPI Intake); 84A & 84K (HCM Account Deposits). Of the $5,454,348

in distributions traced from HCM Accounts to the Defendants’ (or Defendant-controlled)6

accounts, at least 70% went to Mithavayani ($1,934,087) and Tyndale ($1,934,087). See Gov. Exs.

83E (Summary Chart – Distributions); 86A & 87A (Gowder Distributions); 88A (Moore

Distributions); 89A & 90A (Tyndale Distributions); 91A, 92A & 93A (Mithavayani Distributions).




6
 Including Mithavayani-owned “Griffin Data, LLC” and “Bills B Gone” as well as Tyndale-
owned “Givenchy Consulting Group Inc.”
                                                 7
Surely, the jury could be highly and rightly skeptical over the structure, operation, and bona fides

of an entity where the people nominally just hiring staff and cleaning the bathrooms made double

what the licensed professionals made. Such an inversion both indicates the obvious sway of

Mithavayani and Tyndale and impeaches the legitimacy of the endeavor.

         The proof regarding Defendants’ mirroring efforts to set up a North Carolina (the

“Murphy” clinic), after Mithavayani knew the Tennessee Board was coming “down hard” hard on

Dr. Gowder,7 offered further support on the knowledge element. Prior to shuttering TPI on June

30, 2016, the clinic sent patients a letter explicitly recommending the Murphy clinic. Gov. Ex. 38

(Letter). Further, well after the DEA raided TPI, on April 6, 2016, Mithavayani and Tyndale met

with Dr. Michael Manning, on August 23, 2016, to further the Murphy clinic endeavor. See Sadler,

750 F.3d at 593 (noting, as supporting the knowledge element, proof that the defendant continued

his heavy clinic involvement “after learning that the DEA was investigating the clinics”). Trial

testimony also indicated that the Murphy clinic shuffled doctors to ensure that former TPI patients

would be receiving prescriptions comparable to those they received from TPI prescribers. This

activity further corroborates the Government’s theory that Mithavayani and Tyndale knew that

their profits (through patient trips) hinged not on the quality of care their clinics gave, but on the

quantity of pills their physicians prescribed. The North Carolina clinic proof included evidence

showing that clinic staff called and recruited patients with promises of TPI-comparable

prescriptions and that the Murphy clinic worked to find physicians that would fall in line on opioid

scripts. Tellingly, Mithavayani and Tyndale did not alert potential physician recruits of the DEA’s

raid on TPI.




7
    See Gov. Ex. 82M (Mithavayani e-mail to Hankins).
                                                  8
       In short, the proof shows that Defendants opened and managed a business whose product

was illicitly distributed controlled substances. The necessary criminal pact “may be inferred from

circumstantial evidence which may reasonably be interpreted as participation in a common plan.”

United States v. Volkman, 797 F.3d 377, 390 (6th Cir. 2015) (citation omitted). Further, a

defendant’s connection to “the conspiracy need only be slight” and a “tacit or material

understanding among the parties to a conspiracy is sufficient to establish the agreement.” Id. At

bottom, Defendants mostly point to proof supporting what was always an undisputed fact: they are

not doctors. See DE 417 at 2–3; DE 419 at 4–5. “But the government did not need to prove that

[Defendants] dispensed oxycodone [themselves]. Nor did the government need to prove that

[either] was a doctor who could write prescriptions.” Solomon, 2016 WL 10894663, at *5.

Defendants also highlight (or put their spin on) some proof that the jury could have relied on to

acquit them. Yet, Movants mostly ignore the voluminous proof that the jury ultimately relied on

to convict them. The Court does not catalogue all of the relevant proof here. Suffice it to say that

the Government’s case, including thousands of document pages and testimony of more than two

score witnesses, included, at minimum, “substantial and competent evidence” supporting an

agreement to illicitly distribute controlled substances that the Defendants knowingly and voluntary

joined and actively furthered. United States v. Taylor, 800 F.3d 701, 711 (6th Cir. 2015).8




8
  The Court, here, addresses Tyndale’s sole novel addition to Mithavayani’s theories. See DE 419
at 5–7. Tyndale claims that: “In applying the logical reasoning of [Yates v. United States, 77 S. Ct.
1064, 1073 (1957), overruled on other grounds by Burks v. United States, 98 S. Ct. 2141 (1978)],
the Court must set aside the verdict . . . because Tyndale’s conviction . . . is supportable on one
ground but not another.” Id. at 7. Tyndale tags his Yates-based argument as a Rule 29 issue. See
id. However, a true Yates claim does not challenge evidence sufficiency. Griffin v. United States,
112 S. Ct. 466, 474 (1991) (noting the “distinction between legal error ([under] Yates) and
insufficiency of proof ([under] Turner)”). Thus, it falls outside Rule 29’s coverage. See Fed. R.
Crim. P. 29(a) (authorizing entry of “judgment of acquittal of any offense for which the evidence
is insufficient to sustain a conviction” (emphasis added)).
                                                 9
       The jury heard a tale of two clinics—a legitimate pain treatment center dealing the best it

could with a difficult clientele versus a sham pill mill attempting to profit from diversion while

minimizing exposure to legal authorities. Each tale had some supportive proof, and it was for the

jury to distinguish between legitimate practices and empty window dressing, to find the flags red

(suspicious) or green (legitimate), in the trial’s nomenclature. Ultimately, the long list of shady

markers—the highly unorthodox patient rules, the physical characteristics of the office, the lack

of medical equipment, the meds-only treatment, the pay and enrollment mechanics, the patient

demographics, the neighbors’ concerns, the medical records, the expert proof, the highly

inconsistent screening standards, the Crawley-described pre-TPI Florida roots, the North Carolina

relocation, the owners’ other post-raid conduct—easily coalesce to rationally support the guilty

finding, as to these Defendants, on Count 1.

                       Money Laundering & Illicitly Funded Transactions

       As to the money laundering conspiracy, the Government needed to prove: (1) “that two or

more persons conspired or agreed to try to accomplish a common and unlawful plan to launder

money, in violation of 18 U.S.C. § 1956”9 and (2) “that the defendant knew about the plan’s



         Here, Tyndale, though citing Yates, claims that the verdict must be set aside because Dr.
Moore was acquitted and it is impossible to determine whether the jury relied on Dr. Moore or Dr.
Gowder’s prescribing to convict him. An argument that a verdict is potentially based on a factual
predicate not supported by sufficient evidence, though another possible predicate is adequately
supported, falls under the rule of Turner v. United States, 90 S. Ct. 642 (1970). Under Turner,
Tyndale’s admission that his conviction “is supportable on one ground” (DE 419 at 7) dooms the
claim. Id. at 654 (“[W]hen a jury returns a guilty verdict on an indictment charging several acts in
the conjunctive . . . the verdict stands if the evidence is sufficient with respect to any one of the
acts charged.”). In short, there is no reason to set aside a verdict when, as Tyndale argues, a jury
is “left the option of relying upon a factually inadequate theory, since jurors are well equipped to
analyze the evidence[.]” Griffin, 112 S. Ct. at 474 (emphasis in original). [The Court also notes,
but sees no need to address, the dubious nature of Tyndale’s claim that is impossible to determine
who’s prescribing the jury relied on.]
9
  For the Count 5 underlying crime, the Indictment gave the jury §§ 1956(a)(1)(A)(i) & (a)(1)(B)(i)
options. Thus the elements included: (1) “that the defendant conducted or attempted to conduct a
                                                 10
unlawful purpose and voluntarily joined in it.” DE 400 (Jury Instructions) at 23 (Instruction #17).

Regarding the § 1957 counts, the elements include: (A) “that the defendant knowingly engaged or

attempted to engage in a monetary transaction”; (B) “that the monetary transaction was in property

derived from specified unlawful activity”; (C) “that the property had a value greater than

$10,000.00”; (D) “that the defendant knew that the transaction was in criminally derived property”;

and (E) “that the monetary transaction took place within the United States.” Id. at 24 (Instruction

#18).

        Defendants attack proof sufficiency for the financial crimes on three10 fronts. First, they

note that the Government did not tie specific TPI patient fees to particular HCM distributions.

Second, Defendants argue that the prosecution never alleged that Tennessee (versus Kentucky)

patient fees were ill gotten. Third, the defense points to Dr. Moore’s acquittal as conclusive proof

that the jury found that all his generated patients’ fees were legit. Collectively, these contentions

fall well short of showing that no reasonable jury could have convicted Defendants on the §§

1956(h) & 1957 Counts.

        As to the Moore acquittal, Mithavayani relies on a false equivalency. The jury could have

found (and, as the Court views the full record, likely did find) that Moore, though working and




financial transaction”; (2) “that the financial transaction involved property that represented the
proceeds of the drug-trafficking offense charged in Count 1”; (3) “that the defendant knew that the
property involved in the financial transaction represented the proceeds of some form of unlawful
activity”; and (4) “that the defendant, as to the transaction, either: (1) had the intent to promote the
carrying on of the drug-trafficking offense charged in Count 1; or (2) knew that the transaction
was designed in whole or in part to conceal or disguise the nature, location, source, ownership, or
control of the proceeds of the drug-trafficking offense charged in Count 1.” DE 400 at 20
(Instruction #15). For the Count 6 underlying crime, the elements mirrored the individual § 1957
counts. Defendants do not here challenge the accuracy of any of the financial crime instructions.
10
   Tyndale also attempts to leverage his Yates argument regarding the trafficking Count as grounds
for acquittal on the financial charges. See DE 419 at 7. Because the Court rejects the predicate
theory, it offers no basis for disturbing any other counts of conviction.
                                                  11
generating income for a drug trafficking conspiracy, was not a knowing and voluntary participant

in the criminal enterprise. Further, “[t]here is no requirement that a defendant be separately charged

with or convicted of an offense for it to qualify as a predicate offense.” Jamieson v. United States,

692 F.3d 435, 441 n.4 (6th Cir. 2012). Thus, whether Moore was acquitted, or never charged in

the first place, has no bearing on proof sufficiency for these charges as to the other participants.

Finally, even if the Moore acquittal and the monetary convictions were inconsistent (a proposition

the Court rejects), “a jury is free to render inconsistent verdicts or to employ relevant evidence in

convicting on one count that it may seem to have rejected in acquitting on other counts.” United

States v. Miller, 161 F.3d 977, 985 (6th Cir. 1998). The reality is, the jury found that TPI was a

pill mill and, thus, its profits were dirty. The evidence strongly supported this finding, and thus the

Rule 29 argument fails.

       The Court applies similar logic in rejecting the claim that allegedly legal Tennessee patient

fees somehow undercut the verdict. Again, the Court notes that Dr. Eason criticized 100% of the

patient records he reviewed. This was only a (largely random) sample of the full patient population,

but the overall practice prescribing figures show consistently and comparably alarming totals on

the Kentucky and entire patient populations. A rational review of Government Exhibits 100A and

100B would arm a jury with sufficient evidence to find the entire operation, and thus operational

proceeds, tainted by unlawful prescription practices. Both doctors, of course, admitted improper

prescribing before the Tennessee Medical Board.

       Further, as a matter of law, the Government was not required to prove that every script

written to every patient that walked through TPI’s doors was improper. If a criminal business

fortuitously attracts legitimate customers, profits from those individuals do not somehow cleanse

the illicit activity receipts. Quite the opposite. The legitimate fees are effectively tainted by their



                                                  12
commingling with illicit funds. United States v. Bencs, 28 F.3d 555, 562 (6th Cir. 1994) (“[W]e

refuse to read the statute in a manner that would reward the more creative money-launderer by

allowing him to escape liability altogether by commingling assets or otherwise disguising the

source of his funds.”).11

        Finally, Defendants make much of what the Government did not address, e.g., whether the

Mithavayani or Tyndale-owned companies provided legitimate services or whether specific patient

fees were included in specific HCM distributions. DE 417 at 4–5. Yet, they fail to acknowledge

that funneling dirty money through facially genuine companies is precisely the type of conduct

that the money laundering statutes criminalize. United States v. Nickson, 127 F. App'x 770, 773

(6th Cir. 2005) (“This court has held that the government need not trace funds garnered illegally

to their use in a money-laundering scheme on a dollar-for-dollar basis on the theory that money-

launderers would be permitted to evade sanctions by commingling illegal assets with legitimate

earnings.”). Further, the sine qua non of the fourth element for a potential predicate for the §

1956(h) conspiracy conviction was a knowing attempt to obfuscate the precise information

Defendants castigate Agent Barto for failing to identify, i.e., “the nature . . . [or] the source . . . of

the proceeds of [drug trafficking.]” 18 U.S.C. § 1956(a)(1)(B)(i). The fact that the Defendants

were partially successful in their money laundering aims does not in any way call into question the

sufficiency of the ample proof supporting the financial charges. Cf. id. at § 1956(a)(1) (“For




11
   This rule, as to § 1956 charges, is clear in the Sixth Circuit. See id. As to § 1957, the majority
view in the Circuits, though an open question in the Sixth, is that “the Government is not required
to trace criminal funds that are comingled with legitimate funds to prove a violation of Section
1957. Because money is fungible, once funds obtained from illegal activity are combined with
funds from lawful activity in a single account, the ‘dirty’ and ‘clean’ funds cannot be distinguished
from each other.” United States v. Silver, 864 F.3d 102, 114–15 (2d Cir. 2017), cert. denied, 138
S. Ct. 738 (2018). The defense, facing the burden here, makes no case and cites no law for applying
an alternative rule.
                                                   13
purposes of this paragraph, a financial transaction shall be considered to be one involving the

proceeds of specified unlawful activity if it is part of a set of parallel or dependent transactions,

any one of which involves the proceeds of specified unlawful activity, and all of which are part of

a single plan or arrangement.”). The defense does not challenge the Government’s proof as to any

particular element on any of the monetary convictions. Thus, the Court declines a granular

analysis. Instead, the Court generally notes that the Government proved the existence of the

(undisputed) underlying transactions and that much of the same proof regarding the drug

conspiracy discussed above, combined with Agent Barto’s testimony, was sufficient for a jury to

find both the necessary criminal taint on the funds and defendant’s knowledge. As to the

concealment intent option for the Count 5 charge, Agent Barto testified that the numerous

distributions to various Defendant-owned entities ultimately amounted to a roughly equivalent

share of profits that greatly exceeded the income of the physicians who were providing what was

nominally the clinic’s sole product: pain management. A juror could reasonably rely on HCM’s

(again, run by Defendants) diffuse distribution practices as an attempt to disguise that Defendants’

were taking equivalent, ownership-level profits from their pill mill operation. As to the promotion

option for the Count 5 conspiracy, the jury could have reasonably concluded, particularly given

the lengthy TPI tenure and the Murphy-clinic proof, that Tyndale and Mithavayani intended to

(and did) reinvest the proven TPI profit distributions into their illicit pill-pushing enterprise. See

United States v. Crosgrove, 637 F.3d 646, 654 (6th Cir. 2011) (“‘Promotion’ money laundering

involves the reinvestment of proceeds of unlawful activity into the illegal scheme from which the

proceeds were derived.”). As to the $10,000 minimum for the Count 6 charge (and various

individual § 1957 counts), the Government fully proved multiple relevant transactions exceeding

the threshold.



                                                 14
        The Court agrees with the United States that Mithavayani’s arguments about the lack of

vendor records are unpersuasive. The proof showed that TPI, the proceeds-generating and vendor-

paying entity, had no bills for services rendered by HCM, Givenchy, or Bills B Gone. Over

$750,000 of clinic income filtered through to Mithavayani and Tyndale, in almost precisely

equivalent payments, via these alleged servicers. See, e.g., Gov. Ex. 83D (Summary Chart –

Tyndale & Mithavayani Distributions).12 Whatever the vendor records might show, the TPI

records showed exorbitant payments for services with little back up or documentation. Again, this

structure, in light of the strong Count 1 conspiracy proof, directly pointed to liability for the various

money laundering counts of conviction. The jury rationally treated funds generated from the clinic

as tainted proceeds and held Mithavayani and Tyndale responsible for crimes related to such

proceeds.

        In sum, Defendants fell well short of carrying their “very heavy burden” at the Rule 29

stage. Abboud, 438 F.3d at 589. Accordingly, for all the reasons stated, the Court denies the

motions.


III.    RULE 33 MOTIONS

        A court’s role in deciding a Rule 33 motion is more expansive than its Rule 29 acquittal

review. Thus, a district court analyzing a new trial motion may “sit as a thirteenth juror” to assess

credibility and weigh facts. United States v. Munoz, 605 F.3d 359, 373 n.9 (6th Cir. 2010).

Nonetheless, a defendant arguing the verdict “was against the manifest weight of the evidence”

must clear a high bar. United States v. Hughes, 505 F.3d 578, 593 (6th Cir. 2007) (Rule 33 motions

are granted only in the “extraordinary circumstance where the evidence preponderates heavily



12
  As to rough equivalency, the records specifically reflect $791,199 in Griffin Data and Bills B
Gone combined distributions and $792,536 to Givenchy.
                                                   15
against the verdict.”). Courts have also interpreted Rule 33’s broad “interest of justice” language

to warrant new trials in a host of other circumstances. See United States v. Griffin, No. 15-CR-1-

ART, 2015 WL 13358334, at *1 (E.D. Ky. Apr. 29, 2015) (collecting cases). Ultimately, however,

a new trial is a disfavored remedy, to be granted “with great caution.” United States v. Fritts, 557

F. App'x 476, 479 (6th Cir. 2014) (citation omitted). Mithavayani13 briefly sets forth a slew of

proposed new trial bases. The Court, for the following reasons, rejects each.

                                         Evidentiary Weight

         First, Mithavayani argues that the Court should find the verdict against the manifest weight

of the evidence based on essentially the same grounds the Court rejected in the Rule 29 analysis.

DE 417 at 6. Mithavayani gives no reason why the evidence of guilt, though sufficient under Rule

29, might, with the aid of Rule 33 weighing and credibility options, be dwarfed by evidence

favoring acquittal. The Court views the evidence as strongly supporting the Defendants’

convictions and sees no manifest disparity. Thus, the Court rejects the summary evidentiary weight

claim.

                                          Instruction Error

         Second, Mithavayani contends that the Court, by failing to give an instruction on non-

physician knowledge and by giving a deliberate indifference instruction (per Defendant,

unsupported by record evidence), obviated the Government’s burden to prove knowledge. DE 417

at 6. Generally, courts “may reverse a judgment based on an improper jury instruction only if the

instructions, viewed as a whole, were confusing, misleading, or prejudicial.” United States v.

Morrison, 594 F.3d 543, 546 (6th Cir. 2010) (internal citations and quotation marks omitted).



13
   Tyndale joins Mithavayani’s motion but asserts only the previously rejected Yates theory as a
fresh ground for Rule 33 relief. The Court rejects the argument under Rule 33 for the reasons
already detailed.
                                                  16
Initially, the Court rejects the assertion, unburdened by authority, that a specific non-physician-

knowledge instruction was obligatory. Cf. Direct Sales Co. v. United States, 63 S. Ct. 1265, 1268

(1943) (rejecting a claim that “so long as the seller does not know there is a conspiracy between

the buyer and others, he cannot be guilty of conspiring with the buyer, to further the latter’s illegal

and known intended use, by selling goods to him”); Elliott, 876 F.3d at 864 (holding expertise not

“required to assess the guilt of a medical professional distributing drugs . . . where . . . such

distributions plainly exceed medical use.”); United States v. August, 984 F.2d 705, 713 (6th Cir.

1992) (“There are no specific guidelines concerning what is required to support a conclusion that

an accused acted outside the usual course of professional practice.”). The Court’s instructions,

including the deliberate ignorance portion,14 closely tracked what the Sixth Circuit described as

“not only adequate, but an example of model instructions for” pill mill cases. Volkman, 797 F.3d

at 386–87.

       At bottom, the Court made clear to the jury that a conviction for “any one of the defendants”

as to the conspiracy charge required the government to prove, beyond a reasonable doubt, “that



14
   As to Mithavayani’s claim that there was no case evidence supporting the deliberate ignorance
instruction, the Court, first, notes that Defendant’s own review of the evidence supports the
instruction. Specifically, Mithavayani concedes that one of his roles was to instruct TPI personnel
on “how to follow the law[,]” that he co-owned HCM “which managed administrative functions
at TPI[,]” that hundreds of TPI patients were violating policies that his company implemented, and
yet insists that there was no proof that he had direct knowledge that Dr. Gowder was prescribing
illicitly. See DE 417 at 2–3. Trial proof also established that Mithavayani was an experienced
businessman and that his profit margin on TPI’s revenue was several times that of his other
businesses. A defendant, aware of the law, who believes there is “a high probability” that there is
illicit activity occurring and acts to screen himself from direct knowledge of that fact while
willfully aiding and reaping exorbitant profits therefrom is precisely the type of proof field to
which deliberate ignorance applies. See Global-Tech Appliances, Inc. v. SEB S.A., 131 S. Ct. 2060,
2070 (2011). In short, the proof supported use of the repeatedly approved deliberate ignorance
instruction. See id. at n.9 (approvingly citing the Sixth Circuit’s formulation); United States v.
Mitchell, 681 F.3d 867, 876 n.51 (6th Cir. 2012). Moreover, even if the instruction’s inclusion were
erroneous, it would be “harmless as a matter of law.” United States v. Mari, 47 F.3d 782, 786 (6th
Cir. 1995).
                                                  17
the defendant knew the conspiracy's main purpose and voluntarily joined the conspiracy intending

to help advance or achieve its goals.” DE 400 at 11–12 (Instruction #12). The jury, as a matter of

fact and logic, was free to find that the non-doctors could not have known of the alleged improper

prescribing purpose based on their lack of training. Indeed, Mithavayani pursued this theory

throughout. The jury defensibly rejected the argument, and Mithavayani provides nothing to show

that the conviction was a result of confusing, misleading, or prejudicial jury instructions.

                                              Severance

       Third, Mithavayani, though failing to address the applicable rules or standards, asserts that

“the Court allowed the case against Combs to be tried as part of an overall TPI conspiracy over

objection of Mithavayani.” DE 417 at 7. It is not clear what “objection” Mithavayani is referring

to, and he offers no citation to explain. Certainly, Mithavayani filed a motion to sever, but the clear

thrust of the motion request was severance “from doctors.” DE 197 at 4.15 Combs, like

Mithavayani, is a non-doctor. Further, even if the court construed the (untimely) pretrial motion

as generally seeking severance, Mithavayani, at minimum, entirely failed to raise any of the

arguments he now raises. He thus waived his rights concerning such issues. United States v. Sims-

Robertson, 16 F.3d 1223 (6th Cir.), amended sub nom. United States v. Morrell, 33 F.3d 55 (6th

Cir. 1994) (“Failure to raise an issue involving a misjoinder or a defect in an indictment prior to

trial results in a waiver of a defendant's rights concerning the issue.”). Finally, the Court notes the

dodgy logic in arguing that Mithavayani was prejudiced by proof regarding a defendant that the

jury unanimously found was not a TPI-conspiracy member.

                                          Rodenberg Proof




15
  In the severance motion, Mithavayani mentioned Combs’s name once, in a footnote, while
describing the case posture. See id. at 1 n.1.
                                                  18
       Fourth, Mithavayani questions the Court’s admission of proof related to Dr. Thomas

Rodenberg. Other than Rule 403, Mithavayani cites to no rules or other authority to guide the

Court’s review. Mithavayani’s other arguments, as best the Court can tell, fall under Rules 401 &

404. Ultimately, the Court sees no exclusionary basis on the cited or uncited grounds.

       Rodenberg accepted a TPI job offer in 2012. Until June 2011, Rodenberg worked at

Pompano Beach Medical Corporation (Pompano). Gov. Ex. 46 (CV) at 2. TPI ordered Rodenberg

prescription pads on August 15. Gov. Ex. 47 (Prescription Pad Order). He was scheduled to begin

work on September 1. However, by August 17, reports indicated that Rodenberg had been

criminally charged for his work at Pompano, which authorities considered a pill mill. Gov. Ex. 58

(Article – “DEA Arrests Doctors in Pompano Beach Pill Mill Bust”). Rodenberg never showed up

to work at TPI. His resume and the news story, regarding a DEA bust of Pompano and naming

Rodenberg, were in TPI’s files.

       “Relevance requires only that a piece of evidence make a fact in issue more probable than

it would be without the evidence.” United States v. Neuhausser, 81 F. App'x 56, 65–66 (6th Cir.

2003); Fed. R. Evid. 401(a). As to relevance, Mithavayani appears to argue that Rodenberg’s pre-

TPI conduct was irrelevant because there was no proof that anyone at TPI knew about him being

charged. Yet, potential knowledge of Rodenberg’s pre-TPI activities was, in part, precisely what

the Government introduced the at-issue documents to show. Rodenberg’s CV, found at TPI, tends

to show that TPI was aware that Rodenberg worked at Pompano. The script pad tends to show that

TPI had gone through the process of recruiting and hiring Rodenberg. Indeed, there was testimony

that Rodenberg visited the clinic during recruitment. The August 17 article tends to show that

Rodenberg’s Pompano experience included illicit activity. Collectively, the Rodenberg proof




                                               19
logically increased the probability that TPI—doing its due diligence16 regarding a potential new

physician hire—would have inquired about known recent Pompano experience and, given his

dubious Pompano prescribing,17 would have learned that Rodenberg may have authored

questionable prescriptions. The Government was not required to directly prove knowledge of

Rodenberg’s Pompano conduct before additional proof regarding such knowledge became relevant

in this case. Cf. United States v. Martinez, 430 F.3d 317, 330 (6th Cir. 2005) (“[D]efendant's

knowledge of and participation in a conspiracy may be inferred from his conduct and established

by circumstantial evidence.”). If two pieces of evidence tend to prove the same fact, the only Rule

401 question is whether that fact “is of consequence in determining the action.” FRE 401. Here,

Mithavayani’s knowledge of Rodenberg’s Pompano conduct obviously clears the materiality

hurdle. If Mithavayani hired a doctor that he knew was fast and loose with his prescribing, that

fact was undoubtedly consequential (and particularly so, given Mithavayani’s recursive absence

of knowledge claims). The Court notes that Pompano’s owner was one of the professional

references Rodenberg listed on his CV; presumably, the HCM managers checked Rodenberg’s

references, because they had the CV. The document showed a conspicuously inconsistent




16
   As the Court stated at trial, the flipside of this inference would also be consequential. That is, if
as the defense persistently claims, “Mithavayani had [no] knowledge of Rodenberg’s activities” a
juror could reasonably wonder why a pain clinic was not effectively investigating a potential new
hire’s conduct, during recent prior experience in a nearly identical role, before extending the job
offer. There was significant evidence of TPI hiring or affiliating with sketchy doctors, ones with
prior disciplinary records or prescribing problems. Mithavayani and Tyndale seemed most
interested in finding a willing prescriber as opposed to a well-credentialled physician. Rodenberg’s
background fit this profile.
17
   To be clear, the relevance of Rodenberg’s prior prescribing practice is not dependent upon it
actually being illegal. Rather, the ultimate illegality of Rodenberg’s Pompano activities is
sufficient, but not necessary proof of the relevant point: Rodenberg’s prescribing at a pain clinic,
one year prior to TPI hiring him to work at a pain clinic, was suspect and germane.
                                                  20
employment geography, a 2011 unexplained employment gap,18 and a record of seeing 50 pain

management patients per day as well as accepting per diem medical employment. See, e.g., Gov.

Ex. 46 at 2 (listing simultaneous employment in Knoxville, TN, and three different cities in Florida

for the “10/09-6/2010” period); id. at 1–2 (during the “7/1/2010-6/30/2011” period, Rodenberg

reports a Buffalo, NY “Pediatric Anesthesiology” fellowship contemporaneous with employment

at two Florida practices). The background, patient volume, and South Florida roots in particular,

squared with the Government’s theory of TPI’s design.

       Such knowledge was not the only relevant purpose for the Rodenberg proof’s admission

but, to answer Mithavayani’s 401 challenge, it suffices. Given the additional Rule 403 challenge,

however, the Court also notes—as reflected in Defendant’s facile and grossly incomplete summary

of the Court’s original ruling, DE 417 at 8–9—that the Rodenberg proof was also probative of

Rodenberg’s perception of what TPI really was. Proof indicating that a doctor with recent pill-mill

experience, including its attendant illicit benefits, high volume, and low standards, accepted a TPI

job offer speaks to what type of expectations TPI had for its physicians (at least, as Rodenberg saw

it). Rodenberg visited TPI and accepted employment there. Logically, Rodenberg’s attraction to

TPI tends to show his belief that the clinic was, at minimum, not overly concerned with the legality

of prescribing. After all, Rodenberg’s prior pill-mill involvement lowers the probability that he

would have been looking to hang his shingle at a squeaky-clean operation (as Defendants sought




18
   2011 is a difficult year to piece together on the CV. It shows a gap between the 2011 jobs,
although a different CV entry suggests continuous work at a South Florida pain clinic during the
full period (despite Tennessee residence). There are many overlapping jobs in many removed
locations. The case record starkly depicted the rise of pill mills in Florida, the patient pipeline
headed south to those clinics, and the gradual northward spread of the phenomenon as laws and
enforcement matured. Per Crawley, Tyndale’s long-range plan involved this very directional shift,
from Florida toward the peripatetic patients. Rodenberg’s background and history would have
made him a prime (and, as to the case, confirmatory) candidate for employment at TPI.
                                                21
to portray TPI). Given Rodenberg’s Pompano experience, his implicit assessment of TPI is highly

relevant to what was, in fact, a TPI physician’s role. Further, proof tending to show that TPI’s

suspect prescribing was apparent to an outsider is also probative of Mithavayani and Tyndale’s

knowledge, given their daily TPI involvement. TPI’s hiring of a recent pill-mill participant, one

with South Florida roots and years in the high-volume pain clinic milieu, with the hire occurring

in during the very period of the TPI conspiracy, is highly probative on the marks, badges, and

operation of TPI itself.

       The Rule 404 prong of Mithavayani’s challenge warrants little discussion. Proof regarding

Defendant’s dubious mid-conspiracy hiring decision is clear intrinsic conspiracy evidence that

falls outside Rule 404(b)’s ambit. See United States v. Reyes, 51 F. App'x 488, 494 (6th Cir.

2002).19 The proof was offered to show that Mithavayani attempted to hire a loose-prescribing

doctor. That fact was directly probative of charge elements, namely: whether Mithavayani

knowingly joined and voluntarily participated in the conspiracy. Doctor qualification, or lack of

same, was a recurring trial theme, as the jury saw or heard about a parade of lightly-credentialed

or blemished practitioners that peopled the Mithavayani-Tyndale operation. As one of them, Dr.

Long put it, the owners simply sought “any physician.” The hiring of Rodenberg, who could not

show up for work because of the DEA fall-out from one of the medical stops listed prominently

on his resume, fits neatly into the hiring history of TPI and its management team.20



19
    To the extent Mithavayani is suggesting the Court’s admission of the proof regarding
Rodenberg’s prior prescribing violated Rule 404(b), the argument is nonsensical. Given that
Rodenberg never actually worked at TPI, the Government obviously did not introduce that proof
to establish that Rodenberg prescribed illegally at TPI.
20
   The Rodenberg incident echoes other moments of doubtful diligence. At one point, Tyndale
dispatched his ex-stripper girlfriend, a prior pain clinic indictee, to recruit a doctor to TPI. Later,
in the Murphy endeavor, the HCM owners worked with and relied for logistics on Dr. Long, who,
mid-relationship, lost his North Carolina license and then received a felony conviction for
diversion.
                                                  22
                                         Loan Application

       Fifth, Mithavayani argues that admission of a letter he drafted and submitted to Wells Fargo

as part of a loan application was error. DE 417 at 9. Contrary to Mithavayani’s depiction, the letter

was relevant not because it cast Mithavayani as a liar, but because it provided proof, in

Mithavayani’s own words, regarding his 50% stake in HCM and the extent of HCM’s involvement

in TPI. See Gov. Ex. 97. Indeed, the document contained Mithavayani statements that cut directly

against the central defense theory in this case. Compare DE 417 at 2 (“There was no evidence at

trial from which a rational juror could have determined that Mithavayani had knowledge that the

actions of the doctors at the clinic were outside the scope of professional medical practice.”), with

Gov. Ex. 97 (Mithavayani describing HCM’s role as “direct complete medical practice

management including administrative, and clinical personnel” and summarizing HCM’s

involvement as “complete running of the practice” (emphasis added)). Further, as the United States

argues, the Griffin Data description in the letter (which suggests a “very” low-cost data storage

service) sharply contrasts with the actual money flow at TPI. Griffin, with no underlying billing,

received a significant portion of TPI’s proceeds. This inconsistency—a minimal cost component

receiving high dollars—was directly probative on the Government’s money laundering case.

Certainly, Mithavayani lied in the document, but that aspect was truly highlighted only by

Defendant, himself, during closing argument. Ultimately, the Court, as to the letter, sees highly

relevant contents that outweighed any prejudice risk.

                                    Tennessee Board of Health

       Sixth, Mithavayani contends that the Court, through its jury instructions, improperly

allowed the physicians’ admissions before the Tennessee Medical Board to be used against

Mithavayani. The Court explicitly instructed the jury that it could not “consider” Moore’s and



                                                 23
Gowder’s statements before the Board “in any way against any of the other defendants.” DE 400

at 34. The admonition occurred during testimony and in the final instructions. The Court rejects

the challenge as based on a faulty premise.

                                        Remaining Claims

       Finally, Mithavayani offers two single-sentence claims regarding his failed motions to

sever his case from the Physician Defendants and to compel PMP data production. The Court

deems these entirely undeveloped arguments forfeited. United States v. Bradley, 917 F.3d 493, 509

(6th Cir. 2019) (“[I]ssues adverted to in a perfunctory manner, unaccompanied by some effort at

developed argumentation, are deemed waived.” (internal citations and quotation marks omitted)).

Alternatively, the Court relies on its prior rulings, unaddressed by Defendant, on these issues. See

DE 225 (Severance), DE 256 (PMP Data). Additionally, the Court notes Mithavayani’s complete

failure to acknowledge that the Court did assure production of all PMP data the Government held

(or controlled) and also facilitated third-party proof. See DE 327 (Order directing subpoena

issuance).

IV.    CONCLUSION

       In sum, neither Mithavayani nor Tyndale presents any claim that warrants relief under

Rules 29 or 33. Accordingly, for the stated reasons and under the applicable standards, the Court

ORDERS as follows:

       1. The Court DENIES DE 417;

       2. The Court GRANTS DE 419, only as to the joinder request;

       3. The Court otherwise wholly DENIES DE 419;

       This the 15th day of May, 2019.




                                                24
